Citation Nr: 1514038	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether the appellant may be recognized as the Veteran's surviving child for Department of Veterans Affairs (VA) purposes. 

2.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

B. E. Turner, II, Associate Counsel





INTRODUCTION

The appellant claims to be the surviving child of an alleged Veteran who died in 1943.  The matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision letter rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a February 2015 letter, the appellant stated that she was unable to travel to Washington, D. C. for her scheduled Central Office hearing, and requested a hearing in Manila, the Republic of the Philippines.  Therefore, this matter should be remanded to schedule the appellant for a hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board or Video-Conference hearing before the Board at the RO.  Appropriate notification should be given to the appellant and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




